IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-11-00130-CV

FORREST PROPERTY MANAGEMENT, INC.,
FORREST CLEBURNE PROPERTIES, LP,
FORREST CHEVROLET-CADILLAC, INC.,
FORREST PONTIAC-BUICK-GMC TRUCKS,
INC., AND CHARLES MICHAEL FORREST,
                                                                     Appellants
    v.

JEFFREY S. DAVIS,
                                                                     Appellee



                               From the 249th District Court
                                  Johnson County, Texas
                                Trial Court No. C201000545


                              MEMORANDUM OPINION


         The Clerk of this Court notified Appellant Charles Michael Forrest1 by letter

dated June 15, 2011 that the clerk’s record in the above cause had apparently not been

filed because Appellant had failed to pay or make arrangements to pay the clerk’s fee


1 In a prior order, the Court dismissed this appeal as to Appellants Forrest Property Management, Inc.,
Forrest Cleburne Properties, LP, Forrest Chevrolet-Cadillac, Inc., and Forrest Pontiac-Buick-GMC Trucks,
Inc.
for preparation of the record. Appellant was further notified that if he desired to

proceed with this appeal, he must pay or make arrangements to pay the clerk’s fee and

notify this Court of the actions taken within 21 days after the date of this letter.

Appellant was warned that if he failed to do so, this appeal might be dismissed for want

of prosecution. See TEX. R. APP. P. 37.3(b). More than 21 days have passed, and we have

not been notified that Appellant has paid or made arrangements to pay the clerk’s fee.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 20, 2011
[CV06]




Forrest Property Management, Inc. v. Davis                                            Page 2